Citation Nr: 1229240	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  01-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a spinal injury, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for residuals of a traumatic injury to the right eye.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981 and from June 1981 to December 1982. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision of the Montgomery, Alabama, VA RO.  The issues of entitlement to service connection for a right hip disability and a spinal injury were previously before the Board in October 2001, when they were remanded for further development of the evidence. 

With regard to the issue of entitlement to service connection for residuals of a traumatic injury to the right eye, this issue was originally before the Board on appeal from an April 2001 rating decision that declined to reopen this claim for service connection.  In a decision issued in October 2001, the Board denied the Veteran's application to reopen this claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2002, the Court issued an order that vacated the October 2001 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the November 2002 Joint Motion by the parties.  In October 2003, the Board remanded the matter to provide the Veteran with notice under the Veterans Claims Assistance Act (VCAA).  In March 2009, the Board reopened and remanded the Veteran's claim for service connection for residuals of a traumatic injury to the right eye.  The March 2009 Board determination also remanded the issues of entitlement to service connection for a spinal injury and a right hip disability.  All three issues were again remanded in July 2011 for additional development.  The issue of entitlement to service connection for depression was also remanded in March 2009, but granted by the agency of original jurisdiction (AOJ); therefore, that issue is no longer before the Board. 
In a September 2007 VA Form 9, Substantive Appeal, the Veteran indicated that he wished to appear at a videoconference hearing before the Board; he withdrew this request by August 2008 correspondence.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2011). 

In October 2001, March 2009, and July 2011, the Board referred claims for service connection for a right foot disability and high blood pressure.  It appears these issues were never developed for appellate review.  In March 2009 and July 2011, the Board also referred a claim for service connection for a sleep disorder, based on the Veteran's February 2008 and July 2008 submissions raising this issue.  This claim has also not been addressed.  Therefore, the issues of entitlement to service connection for a right foot disability, high blood pressure, and a sleep disorder have been raised by the record, but have not been adjudicated by the AOJ.  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Arthritis of the spine was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show a spinal injury to be etiologically related to a disease, injury, or event in service, to include a service-connected disability.

2.  The most probative evidence of record does not show residuals of a traumatic injury to the right eye to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A spinal injury was not incurred in or aggravated by active military service, may not be presumed to have been incurred in service, and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.310 (2011).

2.  Residuals of a traumatic injury to the right eye were not incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in November 2000, December 2001, July 2001, July 2004, September 2004, March 2006, November 2007, and March 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the March 2010 letter described how appropriate disability ratings and effective dates were assigned.  
	
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and available, relevant VA and private medical records are in the file.  Requests for the Veteran's Social Security Administration (SSA) records revealed that the Veteran's medical records have been destroyed.  A Formal Finding of Unavailability with regard to these records was issued in January 2012.  The Board finds that all available records identified by the Veteran as relating to these claims have been requested and obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination in December 2006, which addressed his claim for service connection for a spinal injury on a direct basis, and a VA examination in June 2010, which addressed his claim for service connection for a spinal injury on a secondary basis.  The examiners reviewed the claims files, conducted the appropriate diagnostic tests, and considered the Veteran's reported history.  The Board finds these examination reports and opinions to be thorough and complete with regard to this claim.  Therefore, the Board finds these examination reports and opinions are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board notes that the Veteran indicated in a January 2007 statement that the December 2006 VA examiner did not review the claims file.  However, the Board notes that the examiner indicated that the claims file was available for review during and after the examination and referred to review of relevant medical records throughout the examination report.  There is no evidence to support the Veteran's assertions that the examiner was unfamiliar with the file or with the facts of the Veteran's case. 

With regard to the Veteran's claim for service connection for residuals of a traumatic injury to the right eye, the Veteran was provided a VA optometry examination in June 2010.  The Board notes that the examiner did not indicate that he reviewed that claims file.  However, the examiner conducted the appropriate diagnostic tests and considered the Veteran's reported history.  It is clear from the examination report that the examiner had full understanding of the Veteran's in-service physical altercation and resulting treatment.  Moreover, as will be discussed below, the examiner found upon examination that the Veteran's ocular health was within normal limits bilaterally with no permanent negative visual consequence to reported trauma to the right eye.  Therefore, as it is clear that the examiner had full knowledge of all relevant information and found not resulting disabilities upon current examination, the Board finds no useful purpose would be served in remanding this matter to allow the examiner to review the claims file.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203  (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375  (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991); Sabonis v. Brown, 6 Vet. App. 426, 430  (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178  (2001) (en banc). As such, the Board finds this examination report and opinion to be thorough and complete with regard to this claim.  This examination report and opinion are sufficient upon which to base a decision with regard to this claim.  Barr, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claims were filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

1.  Entitlement to service connection for a spinal injury, to include as secondary to service-connected disabilities. 

The Veteran is seeking entitlement to service connection for a spinal injury, to include as secondary to service-connected disabilities.  The Veteran asserted in an August 2001 statement that he injured his lumbar spine by falling out of the barracks in Germany in 1979.  In medical records, he has asserted that he injured his back jumping out of a second floor window in service.  The Board also notes that, in an October 2000 statement, the Veteran indicated that his spine disability was related to two service-connected disabilities.  He did not specify to which disabilities he was referring.  The Board notes that, in October 2000, the Veteran was service connected for schizophrenia, paranoid type; a right ankle disability; a right middle finger disability; scar, right frontal area; scar, right index finger; and residuals of a scrotal abscess.

A review of the service treatment records reveals that the Veteran jumped out of a second floor window in August 1979.  The Veteran's service treatment records do not, however, reflect treatment, complaints, or diagnoses of a spine disability.  A June 1982 Report of Medical Examination specifically noted the Veteran's spine as normal.  A June 1982 Report of Medical History recorded no recurrent back pain.

Post-service, x-ray reports from October 16, 2000, revealed early degenerative changes.  

In December 2006, the Veteran underwent a VA examination.  The examiner reviewed the claims file and noted that the Veteran reported that he injured his lumbar spine in September 1979 when he jumped out of a window.  The Veteran reported that he has had chronic pain since that time.  The examiner noted that there are no entries in his military records for 3 years of any injuries or reference to back pain.  Upon examination, the Veteran was diagnosed with lumbar spine with spondylosis on x-ray with no evidence of reporting back pain while in the service.  The examiner concluded that the Veteran's low back disability was less likely as not caused by or a result of his service.  The examiner did not provide an opinion regarding secondary service connection.  

More recently, the Veteran underwent a VA examination in June 2010.  The examiner reviewed the claims file.  The Veteran reported that he injured his back in service by jumping out of a 2-story window to commit suicide.  The Veteran reported that the course of this condition since onset was constant since 1979.  Upon examination, the Veteran was diagnosed with congenital L5-S1 sacralization with lumbar L4-S1 degenerative disc disease with no radiculopathy, mild functional limitation, not caused by or related to service.  The examiner determined that there is no mechanism of injury in service that provides a nexus for his current lumbar spine degenerative disc disease.  The AMA Guides Newsletter July/August 2009 study results show age, familiar aggregation (genetics), and intrinsic disc loading (body weight) compared with size of the disc were the predominant predictors of degenerative disc disease.  The current condition is not worsened beyond expectation for age and body habitus, as such not worsened beyond natural progression.  There is no medical nexus between his lumbar spine condition and his service-connected conditions.  As such, the Veteran's lumbar spine condition is not worsened beyond natural progression due to service-connected conditions.   

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of the spine to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of the spine cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  While the service treatment records reflect that the Veteran jumped from a window, these records do not reflect that he injured his back at this time or at any other point during service.  The Board notes that the December 2006 VA examiner specifically concluded that the Veteran's low back disability was less likely as not caused by or a result of his service.  Additionally, the June 2010 VA examiner specifically determined that the Veteran's back disability is not caused by or related to service and there is no mechanism of injury in service that provides a nexus for his current lumbar spine degenerative disc disease.  The claims file contains no medical evidence to the contrary.  As such, the Board finds that service connection must be denied on a direct basis.

With regard to establishing service connection on a secondary basis, the June 2010 2011 VA examiner specifically determined that there is no medical nexus between the Veteran's lumbar spine condition and his service-connected conditions and that the Veteran's lumbar spine condition is not worsened beyond natural progression due to service-connected condition.  The claims file contains no medical evidence to the contrary.  As such, the Board finds that service connection must be denied on a secondary basis.

The Board acknowledges the Veteran's contentions that he has a current spinal injury as a result of his active duty or a service-connected disability.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as jumping out of a window.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person has not been shown to be competent to offer opinions on complex medical questions, such as whether a fall suffered approximately 33 years ago resulted in a current spine disability of any kind.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, while the Board concedes his reports of jumping out of a window in service as being credible, his lay assertions that this incident resulted in a current spine disability several decades later are far outweighed by the December 2006 and June 2010 VA medical opinions.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a spinal injury, and the benefit-of-the-doubt rule is not for application.

2.  Entitlement to service connection for residuals of a traumatic injury to the right eye.

The Veteran is seeking entitlement to service connection for residuals of a traumatic injury to the right eye.  The Board notes that the Veteran got into a fight in October 1978 and he sustained an eye injury at the time.  

Specifically, service treatment records from October 1978 show the Veteran was involved in an altercation and received a supra-orbital contusion of the right eyelid and a subconjunctival hemorrhage of the right eye.  An optometry clinic consultation revealed upper lid edema.  There was a "temp area of subconj[unctival] hemorrhage - no evidence of hyphema" or other abnormality of the right eye. 

On September 1983 VA examination, the pupils and extraocular movements of the eyes were noted to be normal.  No right eye disability was diagnosed. 

A March 1984 Administrative Decision held that the injuries sustained during the October 1978 altercation were incurred in the line of duty and were not the result of the Veteran's willful misconduct. 

VA optometry clinic records from June 2001 and March 2007 reflect suspected glaucoma, and presbyopia.  A listing of active problems notes June 2002 findings of "open angle with borderline glaucoma".  A March 2006 ophthalmology note indicates glaucoma was suspected, but it was believed he had "physiologic cupping only."  The Veteran reported having an open globe repair done in 1979.  A January 2009 ophthalmology note reflects that the Veteran had refractive error, presbyopia.  A September 2010 ophthalmology note reflects suspected glaucoma, history of blunt trauma in the 1970's, dry eye for which he uses artificial tears, and "allergic conj".    

In June 2010, the Veteran underwent a VA examination.  The Veteran reported a history of being punched in the right eye during his military career, with ophthalmological treatment consisting of stitches in the right upper brow.  The Veteran was under the care of Biloxi ophthalmology, of which records are available for review.  The Veteran was noted as being a glaucoma suspect based on asymmetrical C/D ratio, with no ophthalmological treatment rendered for this condition, including artifical tears.  Upon examination, the Veteran was noted with best corrected acuity 20/20 for the right eye and of 20/20 for the left eye.  Best corrected near acuity was noted as 20/20 bilaterally.  It was noted that the Veteran also complained of dry eyes with ophthalmological treatment rendered, including artificial tears.  The examiner noted there is no additional reported eye injury, surgery, or disease.  The examiner determined that the Veteran's ocular health is within normal limits in each eye with no permanent negative visual consequence to reported trauma to right eye.   

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  While the service treatment records from October 1978 show that the Veteran was involved in an altercation and received a supra-orbital contusion of the right eyelid and a subconjunctival hemorrhage of the right eye, the medical evidence of record does not reflect that he currently suffers residuals of this traumatic injury to the right eye, other than his already service-connected scar of the right frontal area.  Upon examination of the Veteran, the June 2010 VA examiner specifically determined that the Veteran's ocular health is within normal limits in each eye with no permanent negative visual consequence to reported trauma to right eye.  The claims file contains no medical evidence to the contrary.  As such, the Board finds that service connection must be denied on a direct basis.

The Board acknowledges the Veteran's contention that he has current residuals of a traumatic injury to the right eye as a result of his active duty.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as being involved in a physical altercation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person has not been shown to be competent to offer opinions on complex medical questions, such as whether a traumatic injury to the eye that occurred approximately 34 years ago resulted in a current eye or visual disability of any kind.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, while the Board concedes the Veteran's reports of being involved in a physical altercation in service as being credible, his lay assertions that this incident resulted in an eye or visual disability several decades later are far outweighed by the June 2010 VA medical opinion.
In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a residuals of a traumatic injury to the right eye, and the benefit-of-the-doubt rule is not for application.


ORDER

Entitlement to service connection for a spinal injury, to include as secondary to service-connected disabilities is denied. 

Entitlement to service connection for residuals of a traumatic injury to the right eye is denied.


REMAND

The Veteran is seeking entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities.  After review of the claims file, the Board regrettably finds that additional development is necessary prior to adjudication of this claim.

Most recently, this issue was remanded in July 2011, as the Board determined the June 2010 VA orthopedic examination to be inadequate with respect to the claimed right hip disability.  Specifically, it was noted that the examiner in this case examined the Veteran's left hip and then offered an etiological opinion with regard to the disability of that joint.  She was then requested to offer an opinion with respect to the claimed right hip disability, which was received in October 2010.  However, a review of the examination report shows that, even though X-rays were taken of both hips, the examiner did not examine the right hip.  Thus, the proffered opinion was not based on a contemporaneous clinical evaluation of the Veteran's symptoms and disability.  Accordingly, the Board determined that the June 2010 VA examination was inadequate for rating purposes with respect to the right hip and remanded this issue so that the Veteran could be scheduled for another VA orthopedic examination to assess the existence and etiology of the claimed right hip disability.

As such, the Veteran underwent another VA examination in September 2011.  The examiner reviewed the claims file and examined the Veteran.  The Veteran was diagnosed with bursitis of the right hip.  The Veteran reported onset of right lateral hip pain located over the greater trochanter within the last few months.  Onset was gradual with no injury.  There were no symptoms of any kind relating to active duty.  The Veteran received a local injection on May 9, 2011.  The Veteran claims that it is due to a peroneal nerve palsy he sustained when he attempted to commit suicide while jumping out a building while stationed in Germany.  He sustained a calcaneal fracture.  Other than his recent onset right hip pain, he has not had hip symptoms and only has a limp when not wearing the brace, and then only after a considerable distance, resulting in fatigue of the anterior tibia muscle.  He has not had any more pain since the injection in May 2011.  The examiner noted that imaging studies of the hip have been performed and the results are available.  The examiner further noted that degenerative or traumatic arthritis is not documented.  The examiner concluded by determining that it is less likely as not that there is any causal relationship related to his service-connected disability.  The reason for this is that he has no significant limp.  Even if he did, it would not be realistically feasible to have a causal effect on the greater trochanteric bursa.  Generally, trochanteric bursitis occurs without any known initiating even underlying condition.  It is less likely as not that there was any aggravating effect caused by a service-connected disability.  This is not typically a prolonged or permanent condition and, in his case, responded well to a single injection. 

In evaluating the September 2011 VA opinion, the Board notes that the VA examiner diagnosed the Veteran with and rendered an opinion regarding the etiology of bursitis of the right hip only.  The examiner did not discuss the etiology of right hip arthritis because the examiner found that traumatic arthritis was not documented on the imaging studies of the hip.  Upon review of the claims file, the Board finds that there is a discrepancy in the record as to whether the Veteran has a current diagnosis of arthritis of the right hip.  Specifically, despite the fact that the Veteran was assessed in an October 16, 2000, VA medical record as having post traumatic arthritis of the right hip, x-rays of the hip on this same date indicated that the Veteran had no definite abnormalities of the right hip.  Additionally, imaging results of the right hip from February 2002 revealed no evidence of acute hip pathology.  At the December 2006 VA examination, the Veteran was diagnosed with right hip with degenerative arthritic changes on x-ray at this time with a history of chronic pain since military service but no documented evidence of visits for hip pain.

Therefore, based on the inconsistencies in the medical record as to whether the Veteran has a current diagnosis of right hip arthritis, the Board finds that this issue must be remanded one more time to determine whether or not the Veteran has a diagnosis of degenerative arthritis of the right hip, if so, whether this disability or any other right hip disability was caused or aggravated by his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination for his right hip disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed right hip disability.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current right hip disabilities.  The examiner should specifically note whether the Veteran has degenerative joint disease of the right hip.  Results from x-rays of the right hip should be included in the examination report.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's current right hip disabilities were caused or aggravated (permanently worsened beyond normal progression) by any service-connected disabilities.  (If the Veteran is found to have a right hip disability that is aggravated by any of his service-connected disabilities, the examiner should quantify the approximate degree of aggravation.) 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.
      
2. Then, readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court s for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


